DETAILED ACTION
Claims 1-9 and 11-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Format
For future reference, please note 37 CFR 1.121, which states that “[t]he text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”  Therefore, deleting only the letter ‘s’ in “objects”, as was done in claim 1, line 9, should be indicated with double brackets as opposed to a strike.

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should capture the recursive propagation and function inversion.
The amended abstract of the disclosure is objected to for the following:
In lines 5-6, the phrase “the intervening input overriding downstream to…” is grammatically incorrect.
The abstract was not submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amended disclosure submitted on December 28, 2021, is objected to because of the following informalities:
Near the end of each of paragraphs [0005], [0006], [0011], and [0012], “the intervening input overriding downstream to” is grammatically incorrect and must be reworded.
Appropriate correction is required.

Drawings
Replacement FIG.4 is objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are partially pixelated because they are not fully in black (RGB = 000).  Specifically, certain characters in FIG.4 are reddish in color.  Specifically, all letters in parentheses, the ‘b’ associated with arrow 4012, the ‘d’ associated with 4050, and the ‘Z’ associated with “Z0”, are all red and pixelated.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9, insert a comma after “input”.
In line 9, “inverting the function of functional object” is grammatically incorrect and must be reworded.
In line 11, insert a comma after “input”.
Applicant uses “intervening input”, “intervening overriding input”, and “overriding input” to refer to the same input.  Please amend for consistency to increase clarity.
Claim 2 is objected to because of the following informalities:
In line 3, insert --interconnected-- after “plurality of” for consistency with claim 1, line 2.
Claim 6 is objected to because of the following informalities:
In line 14, insert a comma after “input”.
In line 17, insert a comma after “input”.
Applicant uses “intervening input”, “intervening overriding input”, and “overriding input” to refer to the same input.  Please amend for consistency to increase clarity.
Claim 7 is objected to because of the following informalities:
Insert --interconnected-- before “objects” in the last line for consistency with claim 6, line 9.
Claim 11 is objected to because of the following informalities:
In line 4, “the functional transformation” lacks antecedent basis.  The examiner recommends replacing “the” with --a--.
In line 10, insert a comma after “input”.
In line 13, insert a comma after “input”.
Applicant uses “intervening input”, “intervening overriding input”, and “overriding input” to refer to the same input.  Please amend for consistency to increase clarity.
Claim 12 is objected to because of the following informalities:
Insert --interconnected-- after “plurality of” in line 3 for consistency with claim 11, lines 7-8.
Claim 14 is objected to because of the following informalities:
In lines 1-2, “the downstream functional transformations” lacks antecedent basis.  The examiner recommends deleting “the”.
Claim 19 is objected to because of the following informalities:
In line 2, delete the first comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 17, applicant states that the relevant functional object, along with any downstream objects, are marked as invalid when a user-defined input to a functional object is received.  However, the specification, i.e., paragraph [0057], only states that the object cache, along with any downstream nodes, may automatically be marked as invalid.  Automatically marking the object cache as invalid is not the same as, or supportive of, marking the relevant functional object as invalid.  As such, step (a) in claim 17 is deemed new matter and it must be canceled if applicant is unable to point to clear support.
Claims 18-19 are rejected due to their dependence on a claim including new matter (and, thus, lacking adequate written description).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, line 9, “the function of functional object”.  No function was previously set forth.
In claim 3, “the inverting of the functions
In claim 5, “the inverting of the functions of functional objects”.  Claim 1 only sets forth inverting of a single function of a single functional object.
In claim 11, line 7, “the functional objects”.  The claim does not necessarily include multiple functional objects (it is merely an option due to the alternative language in lines 2-4).
In claim 16, “said intervening”.  No intervening action was previously set forth.  Only an intervening input was set forth in claim 1.
In claim 16, “the output data object”.  Please amend to make clear whether referring to “an output data object” just prior in claim 16, or to one of multiple output data objects in claim 1, line 3.
In claim 17, “the output of one or more functional objects”.  Please amend to clarify whether this is referring to an output in claim 16, line 1, or to an output in claim 1, lines 6-7.
In claim 17, “the relevant functional object”.  “Relevant” is not previously set forth.
In claim 18, each instance of “the cached functional object”.
In claim 18, each instance of “the requested output”.
In claim 18, “the cache”.  There is a cache in claim 17, line 3, and another in claim 17, line 5.
In claim 18, “the output of respective upstream objects”.
In claim 20, “the connection”.
In claim 20, “the functional object output”.
In claim 20, “the functional object input”.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai, U.S. Patent No. 5,339,410.
Referring to claim 1, Kanai has taught a method of managing data flow in a network of a plurality of interconnected objects (see FIGs.2, 5, etc., which show examples of interconnected cell objects in a network.  Data flows between these objects.  While a data flow graph is not shown for FIGs.21-25, such a graph would exist), wherein each object represents one of: and output data object and a functional object adapted to produce an output data object by performing transformation of its inputs (see FIGs.21-25, for instance.  Relation (1) of FIG.21 is a functional object (or an output data object) that produces an output by subtracting the B3 input from the B4 input), the method comprising:
a) receiving, via a user interface (FIG.1, input device 1, and column 2, lines 66-67), an intervening input overriding at least one of a functional object and an output of any functional object of the plurality of interconnected objects (from FIG.23 and the description thereof in column 12, line 11, to column 13, line 21.  Specifically, D2 had been calculated to be 1800000 (FIG.22).  However, the user may override this output of a functional object by entering an input of 1200000 (FIG.23));
recursively propagating the intervening input, or data derived from the intervening input, to upstream objects while inverting the function of functional object (see column 3, lines 29-36; column 10, lines 3-12, and the description of FIG.23.  That is, when an overriding input of 1200000 is entered in D2, this, or data associated therewith, is propagated upstream to affect upstream/downstream calculations.  That is, recursive propagation occurs by first propagating the intervening input upstream to a first object to recalculate B2 using the inverse of relation (2) (FIG.21).  This result (B2), which is derived from the intervening input, becomes an input propagated upstream to another object to recalculate B3 using the inverse of relation (1) (FIG.21)); and
c) propagating the intervening overriding input, or data derived from the intervening input downstream to dependent functional objects to indicate which downstream functional transformations are invalidated by the overriding input (again, see the description of FIG.23, including column 13, lines 11-21.  Data (the new value of B3) derived from the intervening input (new value of D2), is propagated downstream to a dependent object to invalidate the current value of D3 and recalculate D3.  Dependent objects could include relation (3), the hardware logic to perform B3/1000 of relation (3), cell D3 in the spreadsheet, each storage portion (bit) to store a bit of the integer result of relation (3), and/or hardware memory used to store the result D3, etc.  Any one or more of these things are invalidated due to needed recalculation.  The examiner notes that one of ordinary skill in the art would understand that there may be any number of upstream/downstream objects and those shown by Kanai are examples only).
Referring to claim 2, Kanai has taught the method of claim 1, wherein an input data object to each functional object is one or more from a list comprising files, numerical input data (see FIGs.21-25.  The inputs are numerical inputs), and output data objects of one or more upstream functional objects of the plurality of objects in the network.
Referring to claim 3, Kanai has taught the method of claim 16, wherein the inverting of the functions of functional objects is done by one or more of (a) automatically choosing which upstream object to override (FIGs.21-25 and their descriptions set forth automatic override, where the processor will detect a change and automatically choose which upstream objects to change), and (b) manually choosing which upstream object to override (the inverting may also be considered manual because the objects that are chosen from override are based on rules that are manually programmed into the system (see the rules in Tables 2-8)).
Referring to claim 4, Kanai has taught the method of claim 16 further comprising a step of recalculating the downstream functional transformations that were indicated invalid (again, see the rejection of claim 1.  The system determines that a given object is affected due to the overriding input, i.e., determines it is invalid, and thus, performs related recalculation).
Referring to claim 5, Kanai has taught the method of claim 16, wherein the inverting of the functions of functional objects is done by connecting specific sub-elements of an output data object with corresponding specific sub-elements of its respective input data objects (as described above, sub-elements of an input object function flow to the output object function for generating D2 (according to FIG.21, relation (2)).  However, the inverting causes bits of the recalculated output object to flow in the opposite direction to the input object, i.e., bits of an output object are connected with corresponding bits of an input object.  Again, recall that any configuration is possible).
Claims 11-15 are respectively rejected for similar reasons as claims 2-5.
Referring to claim 16, Kanai has taught the method of claim 1, wherein an output of at least one functional object is an array of sub-elements (see FIGs.21-25, output D is an array of elements D2 and D3, each having sub-elements (integers).  For instance, D2 includes sub-elements 1800000 (from FIG.22)), and wherein said intervening is selected from: overriding an output data object as a whole (overriding D2 is an override on D as a whole), and overriding specific sub-sets of the output data object (overriding D2 is overriding just the D2 sub-elements, not the D3 sub-elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of the examiner’s taking of Official Notice.
Claim 6 is mostly rejected for similar reasons as claim 1.  Furthermore, Kanai has taught a computing device comprising: a controller (FIG.1, at least section 3); a memory unit (this inherently exists to store executable code to carry out the functionality of Kanai.  For instance, to run a spreadsheet program as shown in FIGs.21-25, spreadsheet code/instructions must be in a memory unit in order to realize that spreadsheet.  Other code must be in memory to perform various tasks); an input unit (FIG.1, at least input device 1); and an output unit (FIG.1, at least display control 4 or display 5).  Kanai has not taught a storage unit, wherein the storage unit comprises executable code that when loaded to the memory unit and executed by the controller, is configured to manage data flow in a network of a plurality of interconnected objects by performing the claimed steps.  However, storage such as disk is known in the art.  It is bulk storage that is relatively inexpensive that is used to store programs and other data long term, while not being used, and also when power is removed from the system.  As is known, when particular code is needed, it is moved from disk into memory (RAM), from which it is fetched and executed.  Therefore, to realize a large, non-volatile storage for storing a variety of programs/data/etc., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai to include a storage unit, wherein the storage unit comprises executable code that when loaded to the memory unit and executed by the controller, is configured to manage data flow in a network of a plurality of interconnected objects by performing the claimed steps.
Claims 7-9 are respectively rejected for similar reasons as claims 2, 5, and 4.
Referring to claim 20, Kanai has taught the method of claim 16 but has not taught wherein inverting the function of a functional object comprises: generating a wiring-map which describes the connection of each sub-element of the functional object output to specific elements of the functional object input; and inverting one or more indices of the array into which assignment is being made, based on the wiring-map.  However, spreadsheets are used for a wide variety of applications/computations, including, matrix operations, and Kanai is not limited in the type of operation to which the inventive principles apply.  That is, one of ordinary skill in the art would have recognized that a user may manipulate a matrix/array and that this change could propagate upstream/downstream to affect changes in domino fashion.  A known operation is a matrix transpose (Microsoft Excel for instance includes a transpose function that performs a matrix transpose on selected cells).  This would be useful in inverting the function of a functional object comprises: generating a wiring-map which describes the connection of each sub-element of the functional object output to specific elements of the functional object input; and inverting one or more indices of the array into which assignment is being made, based on the wiring-map.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Adams et al., U.S. Patent Application Publication No. 2012/0260045 (herein referred to as Adams).
Referring to claim 17, Kanai has taught the method of claim 16, further comprising: when a user-defined input to a functional object is received: (a) automatically marking the relevant functional object as invalid (again, when a cell is changed, that cell, and any that need to be recalculated are “marked” as invalid, the former because a domino effect of upstream nodes must be triggered, and the latter because the upstream cells no longer include valid data, i.e., the calculation is stale and needs to be performed again).  Kanai has not taught what Adams has caching the output of one or more functional objects (see paragraph [0055].  Adams has taught caching cells for a spreadsheet (FIG.1 and paragraph [0040]).  Note that Kanai is also concerned with spreadsheet cells (e.g. a similar environment)); tracking cache validity of the one or more functional objects (see paragraph [0055], which refers to invalidation of the cached cells, which means validity is tracked); and when a user-defined input to a functional object is received: (b) recursively invalidating cache of one or more downstream objects (see paragraph [0055].  All dependent cells that are affected by a cell change are invalidated).  Caching has known benefits, including speeding up access to recently accessed data.  This cell caching scheme ensures that a user does not access an incorrect cache cell that is supposed to change in response to another cell changing.  As a result, to ensure correct and quick data access, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai for caching the output of one or more functional objects; tracking cache validity of the one or more functional objects; and when a user-defined input to a functional object is received: (b) recursively invalidating cache of one or more downstream objects.
Referring to claim 18, Kanai, as modified, has taught the method of claim 17, further comprising receiving a query for an output of a given functional object (see Adams, paragraph [0055].  A cell is asked (queried) for its contents); if the cached functional object is valid, then retrieving the requested output from the cache (see paragraph [0055].  If the value is already cache, it would be returned by the cache.  If not already cached, then it will be computed, and cached before being returned); and if the cached functional object is invalid, then (a) recursively asking for the output of respective upstream objects that serve as arguments or inputs for the given functional object, and (b) recalculating the requested output (this is the idea in Adams.  When a cell change has a domino effect on other cells, the other cells are invalidated in cache.  Thus, when those other cells are to be accessed, the cache determined they are invalid, i.e., not in the cache, so that they are computed, cached, and returned.  Note that the modification of Kanai would involve implementing the caching techniques set forth by Adams as this is one way to cache spreadsheet data, such as that of Kanai).
Referring to claim 19, Kanai, as modified, has taught the method of claim 17, wherein each dimension of the array is specified as one of a diverged dimension, or a converged dimension (from FIGs.21-25, note that the array can comprise any combination of rows/columns.  For instance, the array may be fields B2-B4, C2-C4, and D2-D4.  Or, the array may be just C2-C3 and D2-D3.  Taking the latter as an example, each dimension can either be considered converged or diverged depending on if the values in the respective dimension are tied together (converged on some input value) or separate (diverged on some input value).  With the 4-element array C2 to D3, from FIG.21, relation definitions show no tie between C2 and C3.  Thus, dimension C is diverged.  The D dimension is similarly diverged.  Dimension 2 (i.e., row 2 including C2 and D2) is converged since C2 and D2 are tied together per relation (2).  Dimension 3 is similarly converged.  In other words, defining the relation is a specification of the state (converged/diverged)), and wherein said specification designates sub-sets of data-elements of the array to be independently computed (see FIG.21.  Subsets in converged dimensions are independently computed.  For instance, D2 and D3 are calculated independently), independently cached and/or independently tracked for cache invalidity.

Response to Arguments
Applicant states that an objection claim 3 is unclear and asks for clarification.
The examiner has reviewed the objection but cannot determine what was meant.  As such, the objection has been withdrawn.

On page 13 of applicant’s response, applicant argues that the use of the claimed recursion is ubiquitous in the art and is commonly referred to as a “recursive search”.
The examiner Googled “recursive search”, but nothing immediately apparent to the examiner as being similar to applicant’s propagation was returned.  There are recursive search algorithms, but these have functions that call themselves.  Applicant is encouraged to submit a reference that describes this recursive search.

On page 13 of applicant’s response, applicant argues that propagating a change in the network in a recursive manner includes repeatedly traversing from one node to another, in the upstream direction until an end condition is met.
Based on applicant’s explanation, the examples of FIGs.4-5, and at least some definitions of “recursive”, e.g., “[o]f or relating to a repeating process whose output at each stage is applied as input in the succeeding stage.” (see attached definition from thefreedictionary.com), the 112(a) rejection is withdrawn.

On page 14 of the response, applicant argues that Kanai does not set forth recursive propagation as claimed, and points to FIG.5 and column 4, lines 46-50 as evidence.
The example of FIG.5 is not relied upon in the rejection.  In FIG.5, Kanai only shows downstream propagation in this example network.  FIGs.21-25 show upstream and downstream propagation, where the propagation is recursive as explained by applicant, i.e., it will traverse upstream until it reaches an end node (in the example, it will be propagated upstream twice, once for relation (2) recalculation and once for relation (1) recalculation).

On page 15 of the response, applicant argues that evidence of a lack of recursive propagation includes Kanai not showing a deep network in any figure.
The examiner asserts that this is not evidence.  One of ordinary skill in the art would have recognized that any size network may be created where a user change may affect a number of upstream nodes to which the change must be recursively propagated.  This is understood to be within the scope of teachings of Kanai, who has merely supplied a simple example of operation.  In addition, a “deep” network is not claimed or necessary for recursive propagation to exist.

On page 15 of the response, applicant argues that claims 16 and 19 recite features not taught by Kanai.
The examiner notes that these claims are still too broad to capture any perceived distinction for the reasons set forth in the rejections above.  Thus, the claims are not yet allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183